          Case:
        Case     19-2375 Document:
             3:18-cv-07818-JD      56-2162-2
                              Document    Filed: 02/10/2021
                                              Filed          Page:11of 1
                                                    02/11/21 Page




                                          No. 19-2375

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


 ARAB AMERICAN CIVIL RIGHTS LEAGUE, et )
                                                                                 FILED
 al.                                   )                                    Feb 10, 2021
                                       )                                DEBORAH S. HUNT, Clerk
      Plaintiffs-Appellees,            )
                                       )
 v.                                    )
                                                                          ORDER
                                       )
 DONALD J. TRUMP, et al.               )
                                       )
      Defendants-Appellants,           )



       Before: KETHLEDGE, DONALD, and LARSEN, Circuit Judges.

       The parties’ joint motion to dismiss this appeal without prejudice as moot is granted, and

the case is remanded with instructions to dismiss Plaintiffs’ claims without prejudice as moot. We

also vacate the district court’s order denying Defendants’ motion to dismiss, given that mootness

precludes us from reviewing the merits of that order. See United States v. Munsingwear, Inc., 340

U.S. 36 (1950).



                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk
